Citation Nr: 1108958	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  02-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable disability rating prior to October 23, 2008, and a disability rating in excess of 10 percent thereafter, for the Veteran's service-connected post-operative residuals of a partial thyroidectomy, with scar.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 to October 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

Since then, the RO issued a rating decision in March 2009, granting entitlement to a 10 percent rating for the Veteran's service-connected post-operative residuals of a partial thyroidectomy, with scar, effective from October 23, 2008.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn her claim, it remains on appeal and has been returned to the Board for further adjudication.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the Veteran's original claims file has been lost, and that the current file is a rebuilt one.

In both July 2003 and July 2009 the Board remanded the Veteran's claim for further development.  The development requested in those remands has been completed to the extent possible, and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's post-operative residuals of a partial thyroidectomy, with scar, have been manifested solely by a depressed curvilinear, well-healed, stable, non-tender surgical scar measuring 10.1 centimeters by 0.5 centimeters.  

2.  Effective from August 30, 2002, the criteria for the evaluation of scars was amended to take into consideration the disfiguring aspects associated with scars to the head, face or neck.   


CONCLUSION OF LAW

1.  Prior to August 30, 2002, the criteria for a rating of 10 percent for a compensable rating for post-operative residuals of a partial thyroidectomy, with scar, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (before August 30, 2002).

2.  From August 30, 2002, the criteria for a rating of 10 percent, but no higher, for post-operative residuals of a partial thyroidectomy, with scar, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated March 2003, January 2004, May 2004, March 2006, February 2009, March 2009 and February 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

In this case, the Board finds that any notice error with respect to Vazquez did not affect the essential fairness of the adjudication as the Veteran has demonstrated actual knowledge of what was necessary to substantiate her claims for an increased rating.  Specifically, the March 2002 Statement of the Case (SOC), the July 2003 remand and the March 2009 Supplemental Statement of the Case (SSOC) specifically noted the rating criteria for scars and this has been followed a subsequent readjudications in December 2010.  As such the Veteran had has a meaningful opportunity to participate in the development of her claim and the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of her appeal. 

The record reflects that even though the Veteran's original claims file was lost and that her claims file has been rebuilt.  The Board acknowledges that some of the Veteran's records are unavailable for review.  Steps to locate the original claims file and to obtain alternate records, including from the Veteran, were taken pursuant to the July 2009 remand.  Much additional documentation has been added to the claims file since that time, but efforts to obtain certain records pertaining to the Veteran's claim, including the Veteran's July 2000 VA examination report and August 2000 rating decision, were unsuccessful.  The Board has kept this unfortunate situation in mind while addressing the Veteran's claim, and realizes that in such situations there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports of the examinations, most notably the March 2009 and September 2010 VA examinations, reflect that the examiners reviewed the Veteran's medical records, recorded her current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to higher ratings for her service-connected post-operative residuals of a partial thyroidectomy, with scar.  Essentially, the Veteran contends that the evaluations she has received for that condition do not accurately reflect its severity.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran first claimed entitlement to service connection for a thyroidectomy in March 1989.  A December 1989 rating decision granted entitlement to service connection for residuals of a subtotal thyroidectomy, including a scar, and assigned a noncompensable rating effective from October 23, 1988, the day after the Veteran was released from active service.  

The Veteran filed a claim of entitlement to a compensable rating in January 2000.  An August 2000 rating decision denied entitlement to a compensable rating.  The Veteran submitted a Notice of Disagreement (NOD) with that decision in July 2001.  The RO issued a Statement of the Case (SOC) in March 2002 and the Veteran filed a Substantive Appeal (VA Form 9).  The Veteran claim first came before the Board in July 2003, at which time the Board remanded the claim for further development.  Subsequent to that remand, and following a VA examination, the RO issued a March 2009 rating decision granting entitlement to a 10 percent rating effective from October 23, 2008.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn her claim, it remains on appeal and has been returned to the Board for further adjudication.  See AB v. Brown, 6 Vet. App. 35 (1993).  In July 2009 the Board again remanded the Veteran's claim for further development.  As the development requested in both remands has been completed to the extent possible no further action is necessary to ensure compliance and the Veteran's claim is once again before the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's service-connected post-operative residuals of a partial thyroidectomy, with scar, was rated as noncompensable prior to October 23, 2008, and as 10 percent thereafter, under 38 C.F.R. § 4.118, Diagnostic Code 7800 [Scars of the Head, Face, or Neck].  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."   See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The applicable rating criteria for scars and all other skin disorders are found at 38 C.F.R. § 4.118.  During the pendency of this appeal for an increased rating the criteria for the evaluation of disabilities of skin have been amended twice.  First, the rating criteria for revised effective from August 30, 2002.  The most favorable criteria must be applied, retroactive to, but no earlier than, the effective date of the change.  VAOPGCPREC 3-2000.  

The criteria in effect prior to August 30, 2002, provide that a 10 percent rating is assigned for superficial scars that are poorly nourished, with repeated ulceration, or that are tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also be rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Scars of the head, face, or neck may also be rated on the basis of disfigurement.  Under the criteria in effect prior to August 30, 2002, a noncompensable evaluation is warranted if the disfigurement is slight, and a 10 percent evaluation is warranted if the disfigurement is moderate.  Severe disfigurement, especially is producing a marked and unsightly deformity of the eyelids, lips, or auricles, warrants a 30 percent evaluation.  Disfiguring scars warrant a 50 percent evaluation is there is complete or exceptionally repugnant deformity of one side of the face, or marked or repugnant bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002). 

A note following Diagnostic Code 7800 provides that the 10 percent rating may be increased to 30 percent, the 30 percent to 50 percent and the 50 percent to 80 percent if in addition to tissue loss and cicatrization, there is marked discoloration, color contrast, or the like.  The most repugnant disfiguring conditions, including scars and diseases of the skin, may be submitted with several unretouched photographs for rating by central office. 

Under the criteria which became effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7800 provides that disfigurement of the head, face, or neck is assigned a 10 percent evaluation is there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry or three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2005). 

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

Under Diagnostic Code 7804, a 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7803, a 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.

Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.  

In addition, the criteria in effect starting August 30, 2002, continue to provide that other scars may be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

During the pendency of this appeal, the criteria for rating skin disabilities were revised again, effective October 23, 2008.  The Board notes that those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54,807 (Sept. 23, 2008).  While the Veteran claim for an increase was received long before that date, and she does not appear to have specifically requested evaluation under the new rating criteria, the RO appears to have assigned her current rating based on an application of those criteria and so the Board will discuss them.  

The October 23, 2008 revisions removed Diagnostic Code 7803 from the rating schedule and added two notes to the rating criteria for Diagnostic Code 7800.  Note (4) now states that the rating official should separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Note (5) states that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and that the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  75 Fed. Reg. 54,708-54,712 (September 23, 2008). 

The relevant evidence of record in this case consists of VA treatment records, VA examination reports and written statements from the Veteran and other individuals.  In June 1988 the Veteran underwent a subtotal thyroidectomy for possible Graves disease.

Available VA treatment records begin in April 2000.  An endocrine note from that time indicates that the Veteran reported feeling tired and unmotivated.  She also reported weight gain, feeling cold most of the time and lots of changes with her voice since she stopped taking thyroid replacement medication.  Treatment records from July 2000 indicate that the Veteran reported having no symptoms at present, but that she still feels hoarse occasionally.  

In July 2000 the Veteran was afforded a VA examination in support of her claim for an increased rating.  The July 2000 examination report is unavailable for review, but the Veteran's March 2002 Statement of the Case (SOC) indicates that during that examination the Veteran reported taking Synthroid for about a year after her surgery and that she had taken no thyroid medication since.  When asked what sort of problems she was having related to her thyroid surgery the Veteran stated that her voice had become lost and cracked many times.  She also stated that she gets "cotton mouth."  The VA examination noted that there was a 10 centimeter thyroidectomy scar at the lower part of the Veteran's neck, well-healed and non-tender.  The right side of the thyroid could not be palpated.  The left side of the thyroid was palpated and noted as slightly prominent, at approximately 3 cm. by 3 cm.  No definite nodules were felt and there were no carotid bruits.  The examiner also reported that thyroid function tests performed in April 2000 were interpreted as normal.  A VA examination for the nose, sinus, larynx and pharynx was also provided.  It indicated normal findings.  Both vocal cords were mobile and the airway was patent. No lesions, adenopathy, masses or nodules were indicated.  The examiner stated that the Veteran's symptoms of hoarseness do not seem to be related to her thyroid surgical procedure.  No residuals other than the 10 centimeter scar were noted.  

Subsequent VA treatment records from July 2001 indicate a physical examination within normal limits.  A thyroid ultrasound from July 2000 was reviewed and the examiner's impression was nonspecific diffuse inhomogeneity of remaining left thyroid lobe.  A tiny cyst was also noted.  The examiner stated that the Veteran's thyroid function was normal without thyroid replacement therapy.  It was noted that the Veteran was clinically and biochemically euthyroid.  

Records from May 2004 indicate that the Veteran reported a number of symptoms which she thought were due to her thyroid situation.  The treating physician ordered numerous tests.  In a treatment note from September 2004 that same physician indicated that the Veteran was euthyroid and that her symptoms were not due to her thyroid.  

VA treatment records from July 2005 indicate that tests for the Veteran's thyroid function, as well as an ultrasound of the thyroid, were ordered.  These tests were performed in August 2005.  No definite residual tissue in the throidectomy bed was indicated.  The radiologist's impression was a left thyroid lobe multinodular goiter.  No focal abnormalities were indicated and the results of the thyroid function test were compatible with euthyroid status.  

The Veteran was afforded an additional VA examination in March 2009.  The Veteran's medical history was discussed and the Veteran reported muscle cramps, decreased concentration, weight gain and fatigability.  Physical examination of the neck revealed the thyroid to be absent or not palpable.  There were no nodules indicated and no evidence of tenderness.  A curvilinear scar 10.1 centimeters by 0.5 centimeters was noted.  This scar was nontender and was stable.  All other findings were within normal limits.  The examiner stated that the Veteran's thyroid disease was in remission and that there were no effects on usual occupation or usual daily activities.  Unretouched photographs of the scar were included in the claims file.

The Veteran submitted private treatment records from June 2007 and July 2007 indicating that she was provided surgery for an enlarged uterus, a fibroid, pelvic pain and anemia.  This included a supracervical hysterectomy with bilateral salpingeoophorectomy and lysis of adhesions secondary to fibroids and anemia.  

Numerous other private treatment records were also submitted showing diagnoses of gastroenteritis, colitis, fatigue, morbid obesity, allergic rhinitis, labyrinthitis and hypertension.  None of these records indicate that these conditions or their associated symptomatology are related to the Veteran's thyroid surgery.  

In July 2004 the Veteran submitted a statement indicating that her condition has worsened and that her stress has increased.  She stated that her main concern is the thyroidectomy she received in 1988 and that she is still exhibiting symptoms, including peripheral numbness, swelling and depression.  She also indicated that her surgical scar made her self-conscious.  

In April 2010 the Veteran submitted an additional statement indicating that VA never acknowledged her heavy menstrual cycle or her emotional presentation during her VA examination.  She stated that she continued to gain weight and that she has trouble sleeping, fatigue, difficulty concentrating, and that she is stressed, moody and engages in binge eating.  She also reported often having constipation, swollen ankles, headaches and leg cramps.  

The Veteran also submitted two other statements from April 2010, one from her daughter and another from a coworker.  The first statement indicates that the Veteran has heavy menstrual bleeding, difficulty concentrating, difficulty managing stress and that she is frequently tired, anxious and moody.  The second statement indicates that the Veteran had changed with September 2009 and appeared more stressed and tired.  

VA treatment records from May 2010 indicate that the Veteran was diagnosed with depression.  

In September 2010 the Veteran was afforded an additional VA examination in support of her increased rating claim.  During that examination the Veteran reported fatigability, generalized weakness, cold intolerance, insomnia, palpitations, arthralgia, dry skin, dry hair, brittle hair, thinning hair, increased sweating, pruritis, weakness, cramps, spasms, nausea, abdominal pain, weight gain, constipation, loss of taste, headaches and swollen ankles.  Physical examination of the neck revealed no tenderness, nodules or indications of pressure on the larynx, trachea or esophagus.  A nontender, stable surgical scar was noted.  There were no signs of anemia, no evidence of abnormal breathing sounds, no gastrointestinal abnormalities noted, no eye abnormalities noted, and no findings of hair or eye abnormalities.  Signs of depression were noted, but there was no evidence of recurrent laryngeal nerve damage, slow speech, apathy, psychosis or dementia.  The examiner noted that symptoms associated with thyroid conditions are due to either too much thyroid production (hyperthyroidism) or too little thyroid production (hypothyroidism).  He stated that if a person's thyroid is producing normally that person is termed "euthyroid" and would not have any symptoms due to thyroid hormone imbalance.  The examiner stated that per review of records the Veteran has been euthyroid since at least April 2000 and that as such, it is less likely than not that any symptoms she may have are related to her history of thyroid surgery.  

An accompanying mental health examination further indicates that the Veteran was diagnosed with major depressive disorder, but that depression is more related to interpersonal issues than physical health issues.  The examiner stated that it was less likely than not that the Veteran has a mental health condition or any other disabilities determined to be residuals or due to the thyroidectomy which occurred in service.  

As noted above, the Veteran was assigned a noncompensable rating for her service-connected post-operative residuals of a partial thyroidectomy, with scar, prior to October 23, 2008, and has been assigned a 10 percent rating for that condition thereafter.  

After a careful review of the relevant evidence, the Board finds that the criteria for a 10 percent disability rating under Diagnostic Code 7800 were first met beginning on August 30, 2002.  As noted above, the applicable rating criteria were changed at that time.  To warrant a compensable evaluation under the old criteria, the Veteran's scar would have needed to be moderately disfiguring [Diagnostic Code 7800]; exceed 6 square inches or 1 square foot [Diagnostic Codes 7801-7802]; be superficial, poorly nourished, and characterized by repeated ulceration [Diagnostic Code 7803]; be superficial, tender and painful on objective demonstration [Diagnostic Code 7804]; or cause some limitation of function [Diagnostic Code 7805].  See 38 C.F.R. § 4.118, DCs 7800-7805 (2000).  The Veteran's scar was not found to be painful, tender or unstable and photographs do not reveal it to be moderately disfiguring.  The scar has also been determined to be no larger than 10.1 centimeters by 0.5 centimeters.  Accordingly, a compensable rating is not warranted under the rating criteria in effect prior to August 30, 2002.  

The Board does find that under the rating criteria effective from August 30, 2002, the Veteran's surgical scar warrants a 10 percent rating.  In this regard, the Board notes that from the photographs associated with the claims file the Veteran's scar show that the Veteran's scar is depressed, one of the eight characteristics of disfigurement.   However, even considering the new rating criteria a rating in excess of 10 percent for the Veteran's service-connected post-operative residuals of a partial thyroidectomy, with scar, is not warranted.  There has been no demonstration of visible or palpable tissue loss or either gross distortion or asymmetry or one feature or two or three characteristics of disfigurement as required for a  30 percent rating under Diagnostic Code 7800.  The Veteran's scar has not been described as any larger than 10.1 centimeters by 0.5 centimeters.  Furthermore, the scar has been described as stable and nontender.  Accordingly, the criteria for an evaluation in excess of 10 percent for the scar alone have not been met or approximated.  However, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-00.

With regard to other claimed symptomatology associated with the Veteran's post-operative residuals of a partial thyroidectomy the Board finds that the evidence of record indicates that the Veteran's thyroid condition has been in remission since at least April 2000 and that none of the symptoms claimed by the Veteran are due to her partial thyroidectomy or any thyroid condition.  

The Board has reviewed the Veteran's statements in support of the claim.  The Veteran clearly believes that she has symptomatology due to her service-connected condition, but she has presented no persuasive evidence supporting that belief.  The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses; however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as the cause of that symptomatology or any etiological relationship between that symptomatology and any other condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In contrast, as noted above, a VA physician has specifically stated that since the Veteran has been euthyroid since at least April 2000 it is less likely than not that any symptoms she may have are related to her history of thyroid surgery.  Without further symptomatology associated with her condition or a scar worse than that indicated on examination and in photographs a rating in excess of 10 percent is not warranted for any point during the appeal period.  

The Board notes that in exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's disability has manifestations exceeding those contemplated by the schedular criteria.  Assignment of extra-schedular evaluations in this case is thus not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record indicates that the Veteran was currently working and there is no allegation that her service-connected residuals of basal cell carcinoma have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   

In sum, there is a preponderance of evidence against a rating in excess of 10 percent for any time during the appeal period.  Accordingly, the benefit-of-the-doubt doctrine does not apply and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable rating prior to August 30, 2002, for the Veteran's service-connected post-operative residuals of a partial thyroidectomy, with scar, is denied. 

Entitlement to a 10 percent rating, but no more, effective from August 30, 2002, for the Veteran's service-connected post-operative residuals of a partial thyroidectomy, with scar, is granted.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


